COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Ex parte Matthew James Leachman

Appellate case numbers: 01-20-00841-CR, 01-20-00842-CR, 01-20-00843-CR

Trial court case numbers: 1694181, 1694180, 1694182

Trial court:             248th District Court of Harris County

       On November 29, 2021, Appellant Matthew James Leachman filed a “Motion to Exceed
Length Limit” with regard to his “further motion for en banc reconsideration.” Appellant’s
motion is granted.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: December 14, 2021